Citation Nr: 0526651	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-39 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted that 
would serve to reopen a previously denied claim of 
entitlement to an effective date prior to December 20, 1989, 
for the award of a 100 percent schedular rating for service-
connected schizophrenia.

(The issue of entitlement to payment or reimbursement of the 
cost of unauthorized prescription medications purchased from 
private sources between November 23, 1994, and May 31, 1999 
is the subject of a separate appellate decision by the 
Board.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2004, wherein the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) determined that a previously-denied 
claim of entitlement to an effective date prior to December 
20, 1989, for the award of a 100 percent schedular evaluation 
for service-connected schizophrenia had not been reopened.  
The veteran indicated disagreement with that decision, and 
this appeal ensued.


FINDINGS OF FACT

1.  In an August 1999 decision, the Board denied the 
veteran's claim of entitlement to an effective date prior to 
December 20, 1989, for the award of a 100 percent schedular 
rating for service-connection schizophrenia.

2.  The evidence received since the Board's August 1999 
decision does not raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to an 
effective date prior to December 20, 1989, for the award of a 
100 percent schedular rating for service-connected 
schizophrenia.
CONCLUSIONS OF LAW

1.  The August 1999 Board decision in which an effective date 
earlier than December 20, 1989, for the award of a 100 
percent schedular rating for service-connected schizophrenia 
was denied is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  The evidence received since the Board's August 1999 
decision is not new and material, and the claim of 
entitlement to an effective date prior to December 20, 1989, 
for the award of a 100 percent schedular rating for service-
connected schizophrenia has not been reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The veteran is ultimately seeking the assignment of an 
effective date earlier than December 20, 1989, for the award 
of a 100 percent schedular rating for his service-connected 
schizophrenia.  He contends that he has submitted new and 
material evidence that serves to reopen his claim, which was 
previously denied by the Board in August 1999.

Prior to proceeding with an examination of the veteran's 
petition to reopen his claim, the Board must first determine 
whether the veteran has been apprised of the law and 
regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claims; and whether 
the claims have been fully developed in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held in part that a VCAA notice, as required under 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence the claimant is expected to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  It was also held in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), that VA must strictly 
comply with all relevant positions of the VCAA.

In specific compliance with Quartuccio,  the veteran was 
advised by letter dated in March 2004 of his and VA's 
responsibilities under the VCAA.  It specifically advised him 
that VA would obtain any relevant records from any federal 
agency, to include service medical records or other military 
record, and medical records from VA hospitals.  It also 
advised him that, on his behalf, VA would make reasonable 
efforts to obtain private records or evidence necessary to 
support his claim.  In addition, he was advised that he was 
to provide VA with enough information about his records so 
that VA could request them from the person or agency that has 
them, and was furnished with VA Form 21-4142, Authorization 
and Consent to Release Information.  Finally, he was advised 
that he was to advise VA if there was "any other evidence or 
information that you think will support your claim," thus 
complying with the "fourth element" of the notice 
requirement.

Apart from the March 2004 letter, the veteran was also 
notified of the reasons and bases for the denial of his claim 
by the RO's July 2004 rating decision and by the statement of 
the case (SOC) issued in September 2004.  The SOC set forth 
the laws and regulations that pertain to finality and the 
reopening of claims.  

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence that would substantiate the claim.  See 
38 U.S.C.A. § 5103(b) [providing in substance that after 
advisement to the claimant under the VCAA of any information 
that was not previously provided, if such information is not 
received with one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application]; PVA v. Sec'y of Veterans Affairs, 345 F.3d. 
1334 (Fed. Cir. 2003); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.  
In that regard, the Board must reiterate that it is under no 
obligation to assist in the development of a claim based on 
the submission of new and material evidence until such 
evidence is considered to have been received.  In view of the 
decision rendered herein, no such assistance need be 
undertaken.


Analysis

The veteran argues that he has submitted new and material 
evidence to reopen a claim of an earlier effective date for 
the assignment of a 100 percent rating for schizophrenia.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  Any communication 
or action from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a clamant who is not sui juris, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

A claim for an increase is defined, in part, as any 
application for an increase in rate of benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2004).  With 
regard to the terms "application" or "claim," the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2004); see also 38 C.F.R. § 3.155(a) 
(2004).  The Board further notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that VA has 
constructive knowledge of documents generated by medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West2002); 38 C.F.R. § 3.400 (2004).  
Unless otherwise provided, the effective date of the award of 
increased evaluation  shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2004).  Applicable laws 
and regulations further set out that the effective date of an 
award of increased compensation may be established at the 
earliest date of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004); Harper v. Brown, 10 Vet. App. 125 
(1997).  The term "increase" as used in 38 U.S.C.A. § 5110 
and 38 C.F.R. 3.400 relates to an increase to the next level 
of disability.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Upon its August 1999 review, the Board considered the 
veteran's request for assignment of an effective date earlier 
than July 13, 1992, for the award of a 100 percent disability 
rating for his service-connected schizophrenia.  The evidence 
considered by the Board included private medical records 
dated in July 1989 noting treatment accorded the veteran 
following motor vehicle accidents in March 1989 and May 1989; 
private medical records dated in August 1989 and September 
1989 noting that the veteran had been unable to return to 
work due to severe headaches and persistent memory problems; 
a private medical statement dated in November 1989 indicating 
that the veteran had demonstrated tangential thoughts, 
blocking, and possibly auditory hallucinations during an 
office visit; a Social Security Administration decision dated 
in December 1990 finding that the veteran was totally 
disabled based in part on a psychologic report completed in 
November 1989; and a statement received by VA on December 20, 
1990, in which the veteran requested an increase in the 
rating assigned for his service-connected schizophrenia, 
which at that time was rated as 30 percent disabling.  

The Board noted that an April 1991 rating decision increased 
this rating to 70 percent, as of December 20, 1990, and to 
100 percent, effective as of July 13, 1992.  The Board also 
noted that the veteran had not appealed a February 1988 
rating decision in which the 30 percent disability rating had 
been confirmed and continued, and that this decision was 
accordingly final.  The Board pointed out that any award of 
increased benefits for service-connected schizophrenia 
received thereafter could be assigned no earlier than 
February 1988.

The Board noted that, subsequent to the RO's February 1988 
decision, the next correspondence and other documentation in 
the record was date stamped as having been received on 
December 20, 1990.  The Board also noted that it had reviewed 
the entire evidentiary record and found that there were no 
records of VA treatment or evaluation dated between February 
1988 and December 1990 to be considered an earlier claim for 
an increase.

Based upon this evidence, the Board found that the veteran's 
service-connected schizophrenia was shown to be 100 percent 
disabling as of November 1989; the Board found that this was 
the earliest date at which it was factually ascertainable 
that his service-connected psychiatric disability was 100 
percent disabling.  The Board also found that, while the 
veteran's December 20, 1990, application was technically not 
received within one year after November 1989, the discrepant 
number of days were so few that the Board deemed appropriate 
the application of the benefit of the doubt provision of 
38 C.F.R. § 4.3.  An effective date of December 20, 1989, one 
year prior to the date of receipt of the application for 
increased compensation, was assigned. 

The law provides that Board decisions, such as that rendered 
in August 1999, are final.  See 38 U.S.C.A. § 7104(b) (West 
2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
Under current regulations, a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must be relevant to the merits 
of the claim as to each central element that was specified as 
a basis for the last final disallowance of the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).


If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

As indicated above, the assignment of an effective date is 
dependent upon the date of receipt of the claim for an 
increase and the date that an increase in disability is 
shown, with the later of the two dates considered by law to 
be the date to be assigned, unless application is made within 
one year of the date of increased disability, in which case 
the date of increased disability is the appropriate effective 
date.  In the case at hand, the Board determined that the 
effective date for the award of a 100 percent schedular 
rating for service-connected schizophrenia was December 20, 
1989.  It is thus incumbent upon the veteran, in order to 
reopen that Board decision, to present evidence that is both 
new and material, in that such evidence would raise a 
reasonable possibility that a date between February 1988 and 
December 20, 1989, could be assigned.

Such evidence would consist of an application for increased 
disability benefits that was received by VA prior to December 
20, 1989, and subsequent to February 1988.    However, the 
evidence received by VA subsequent to the Board's August 1999 
decision does not indicate an earlier filed application.  

Instead, the evidence consists of duplicates of records 
associated with the veteran's claims file as of August 1999, 
along with various medical records reflecting medical 
treatment accorded the veteran in 2003.  While this latter 
evidence is new, in the sense that it had not previously been 
associated with the claims file, and provides information 
with regard to the veteran's current medical problems, it is 
not material, in that it does not bear upon the question 
before the Board, which is whether such evidence can 
substantiate the claim; medical treatment accorded the 
veteran in 2003 cannot demonstrate that an effective date 
prior to December 20, 1989, could be awarded.  While these 
records could constitute an informal claim for benefits, they 
cannot constitute a "retroactive" claim; that is, it is a 
chronological impossibility for an informal claim made in 
2003 to actually be a claim for benefits prior to 2003.  
These records cannot be deemed to be material.

The record also includes testimony presented by the veteran 
at a February 2005 personal hearing before the undersigned.  
The veteran at that time contended that the medical evidence 
demonstrated that he had been totally disabled since his 
separation from service, and that the appropriate effective 
date for the assignment of the 100 percent schedular rating 
for his service-connected schizophrenia was July 14, 1969, 
the first day following his separation from active service.  
The question before the Board, however, is whether an 
application for increased disability compensation was 
received by VA prior to December 20, 1989, and subsequent to 
February 1988.  The argument made by and on behalf of the 
veteran at his personal hearing has no bearing on this 
question, and cannot be considered material.

In brief, the evidence associated with the veteran's claims 
file since the Board's August 1999 decision, while new, is 
not material.  A final claim can be reopened only upon the 
submittal of evidence that is both new and material.  In the 
instant case, such evidence would be that which would 
substantiate a claim that an application for increased 
disability compensation for service-connected schizophrenia 
had been received by VA prior to December 20, 1989.  No such 
evidence has been submitted, and the claim has not been 
reopened.


ORDER

New and material evidence has not been submitted that would 
serve to reopen a previously denied claim of entitlement to 
an effective date prior to December 20, 1989, for the award 
of a 100 percent schedular rating for service-connected 
schizophrenia.  The benefits sought on appeal remain denied.




	                        
____________________________________________
	Vito Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


